              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 1 of 7




 1   SINGER CASHMAN LLP                              SQUIRE PATTON BOGGS (US) LLP
     Adam Cashman (CA Bar No. 255063)                Mark C. Dosker (CA Bar No. 114789)
 2   acashman@singercashman.com                      mark.dosker@squirepb.com
     Doug Tilley (CA Bar No. 265997)                 Elliott J. Joh (CA Bar No. 264927)
 3   dtilley@singercashman.com                       elliott.joh@squirepb.com
     601 Montgomery Street, Suite 1950               275 Battery Street, Suite 2600
 4   San Francisco, California 94111                 San Francisco, California 94111
     Telephone:     (415) 500-6080                   Telephone:       (415) 954-0200
 5   Facsimile:     (415) 500-6080                   Facsimile:       (415) 393-9887
     Attorneys for Eventbrite, Inc.                  Attorneys for Defendants Fab Loranger,
 6                                                   Taurus Investment Group Inc., Taurus Site
                                                     Services Inc., and Taurus Projects Group Inc.
 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                                   NORTHERN COUNTY OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION
12   EVENTBRITE, INC., a Delaware corporation,       CASE NO. 3:19-CV-04083-RS
13                     Plaintiff,                    STIPULATED REQUEST UNDER CIV.
                                                     L.R. 6-2(A) FOR ORDER FURTHER
14   v.                                              MODIFYING DEADLINE FOR
                                                     SUPPLEMENTAL BRIEFING ON
15   FAB LORANGER, an individual; TAURUS             DEFENDANTS’ MOTION TO DISMISS
     INVESTMENT GROUP INC., a Canadian               AND CONTINUING CASE
16   corporation; TAURUS PROJECTS GROUP              MANAGEMENT CONFERENCE AND
     INC., a Canadian corporation; TAURUS SITE       ASSOCIATED DEADLINES;
17   SERVICES INC., a Canadian corporation; and      STIPULATION FOR JURISDICTIONAL
     DOES 1 THROUGH 10, inclusive,                   DISCOVERY AS MODIFIED BY THE
18                                                   COURT
                       Defendants.
19                                                   Related Case: 3:19-CV-04084-RS
20

21

22

23

24

25

26

27

28



     010-9071-0785/2/AMERICAS
              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 2 of 7




 1            By and through their undersigned counsel of record, Plaintiff Eventbrite, Inc. (“Eventbrite”)

 2   and Defendants Fab Loranger (“Mr. Loranger”), Taurus Investment Group Inc., Taurus Site Services

 3   Inc., and Taurus Projects Group Inc. (collectively, “Defendants” and, together with Eventbrite, the

 4   “Parties”), pursuant to Civ. L.R. 6-2(a) and 7-12, hereby submit this Stipulated Request for Order

 5   further modifying the Parties’ current deadline to submit supplemental briefing concerning Defendants’

 6   motion to dismiss and to continue the Case Management Conference currently scheduled for September

 7   24, 2020, and Stipulation for jurisdictional discovery:

 8            WHEREAS, on October 10, 2019, Defendants moved to dismiss Eventbrite’s First Amended

 9   Complaint for lack of personal jurisdiction, improper venue, and forum non conveniens (see Dkt. No.

10   38, Defendants’ “Motion”);

11            WHEREAS, after reviewing Eventbrite’s Opposition to the Motion and Defendants’ Reply in

12   support of the same (see Dkt. Nos. 44, 47), and convening a hearing on November 14, 2019 to receive

13   additional argument (see Dkt. No. 48), on November 19, 2019, the Court entered an Order (a) denying

14   Defendants’ Motion as to Mr. Loranger; (b) staying for 75 days Defendants’ Motion as to the Taurus

15   Defendants; (c) authorizing Eventbrite to take written and testimonial jurisdictional discovery; and

16   (d) setting a February 3, 2020 deadline for the Parties to submit any supplemental briefing concerning

17   Defendants’ Motion (see Dkt. No. 52);

18            WHEREAS, on November 27, 2019, Eventbrite served jurisdictional discovery requests on

19   Defendants;

20            WHEREAS, on December 17, 2019, the Court set a Case Management Conference for February

21   27, 2020, and related additional deadlines (see Dkt. No. 55);

22            WHEREAS, the Parties previously agreed to conduct a private mediation before Randall Wulff

23   on March 31, 2020. Accordingly, on January 8, 2020, the Parties submitted to the Court a Stipulation

24   to modify the case calendar in order to facilitate such mediation (see Dkt. No. 58 (the “First

25   Stipulation”);

26            WHEREAS, on January 8, 2020, the Court approved the First Stipulation and entered an Order

27   modifying the case calendar as requested by the Parties (see Dkt. Nos. 59, 60);

28
                                                       -2-
        STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY

     010-9071-0785/2/AMERICAS
              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 3 of 7




 1            WHEREAS, due to the outbreak of COVID-19 and the travel, social, and other restrictions

 2   imposed in light of the same, the Parties agreed to reschedule mediation for June 9, 2020, and in support

 3   thereof to defer until after the rescheduled mediation Defendants’ deadlines to respond to Eventbrite’s

 4   jurisdictional discovery requests; depositions pursuant to the Court’s November 19, 2019 Order and

 5   October 25, 2019 Order granting Eventbrite’s Motion for Preliminary Injunction; further briefing on

 6   Defendants’ Motion; and other case action items. Accordingly, on March 27, 2020, the Parties

 7   submitted to the Court a Stipulation to modify the case calendar in order to accommodate the

 8   rescheduled mediation date (see Dkt. No. 64 (the “Second Stipulation”);

 9            WHEREAS, on March 27, 2020, the Court approved the Second Stipulation and entered an

10   Order modifying the case calendar as requested by the Parties (see Dkt. No. 65);

11            WHEREAS, because the various travel, social, and other restrictions imposed in light of the

12   COVID-19 pandemic, including closure of the U.S.-Canadian border through at least June 21, 2020,

13   will not be lifted in time to allow the Parties to attend the June 9, 2020 mediation in-person, and because

14   the Parties agree that an in-person mediation would be much more productive than one conducted

15   remotely, the Parties agreed to reschedule the mediation to July 28, 2020;

16            WHEREAS, to facilitate out-of-court resolution, the Parties have agreed to further defer until

17   after the rescheduled mediation Defendants’ deadlines to respond to Eventbrite’s jurisdictional

18   discovery requests; depositions pursuant to the Court’s November 19, 2019 Order and October 25,

19   2019 Order granting Eventbrite’s Motion for Preliminary Injunction; further briefing on Defendants’

20   Motion; and other case action items.

21            IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

22            1.       In the event mediation fails to resolve the case, Defendants shall respond to Eventbrite’s

23   jurisdictional discovery requests and, subject to any objections they may assert, serve all documents

24   and information responsive to such requests, on or before August 14, 2020;

25            2.       To the extent Eventbrite perceives any deficiencies or defects in Defendants’ written

26   responses to Eventbrite’s jurisdictional discovery requests and associated document productions, the

27   Parties shall meet and confer promptly in order to avoid motion practice or narrow issues requiring the

28   Court’s intervention. To the extent the Parties agree that supplemental written responses and/or
                                                          -3-
        STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY

     010-9071-0785/2/AMERICAS
              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 4 of 7




 1   document productions are warranted, Defendants shall provide any such supplemental written

 2   responses and/or document productions by August 28, 2020;

 3            3.       In the event the Parties are unable to resolve any issues relating to Defendants’ responses

 4   to Eventbrite’s jurisdictional discovery requests and associated document productions, Eventbrite shall

 5   file appropriate motion(s) to compel on or before September 4, 2020. Defendants’ opposition(s) to

 6   such motion(s) shall be filed on or before September 11, 2020. Eventbrite’s reply(ies) to such

 7   opposition(s) shall be filed on or before September 18, 2020. The Parties will work with Court staff in

 8   order to facilitate an expedited hearing on any motion(s) filed under this Paragraph.

 9            4.       In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

10   responses from Defendants, unless otherwise agreed in writing by the Parties, Mr. Loranger will appear

11   for deposition in San Francisco, California between September 4 and September 11, 2020, to testify as

12   required under the Court’s Orders dated October 25, 2019 and November 19, 2019. In the event that

13   Eventbrite files any motion(s) to compel further responses, unless otherwise agreed in writing by the

14   Parties, Mr. Loranger will appear for deposition in San Francisco, California 14 days after the latter of

15   (a) the Court’s Order resolving the last outstanding such motion, or (b) the latest compliance date set

16   by the Court for service by Defendants of supplemental responses;

17            5.       In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

18   responses from Defendants, unless otherwise agreed in writing by the Parties, the witness(es)

19   designated to testify on behalf of each Taurus Defendant pursuant to Fed. R. Civ. P. 30(b)(6) will

20   appear for deposition in San Francisco, California between September 4 and September 11, 2020, to

21   testify as required under the Court’s November 14, 2019 Order. In the event that Eventbrite files any

22   motion(s) to compel further responses, unless otherwise agreed in writing by the Parties, the witness(es)

23   designated to testify on behalf of each Taurus Defendant pursuant to Fed. R. Civ. P. 30(b)(6) will

24   appear for deposition in San Francisco, California 14 days after the latter of (a) the Court’s Order

25   resolving the last outstanding such motion, or (b) the latest compliance date set by the Court for service

26   by Defendants of supplemental responses. Unless otherwise agreed in writing by the Parties, Eventbrite

27   shall serve Topics for such depositions of the Taurus Defendants on or before August 21, 2020;

28
                                                           -4-
        STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY

     010-9071-0785/2/AMERICAS
            Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 5 of 7




 1          6.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery

 2   responses from Defendants, unless otherwise agreed in writing by the Parties, any additional

 3   depositions noticed by Eventbrite under the Court’s Orders dated October 25, 2019 and November 19,

 4   2019 shall be completed on or before September 25, 2020. In the event that Eventbrite files any

 5   motion(s) to compel further responses, unless otherwise agreed in writing by the Parties, any additional

 6   depositions noticed by Eventbrite under the Court’s Orders dated October 25, 2019 and November 19,

 7   2019 shall be completed within 21 days of the latter of (a) the Court’s Order resolving the last

 8   outstanding such motion, or (b) the latest compliance date set by the Court for service by Defendants

 9   of supplemental responses;

10          7.      In the absence of any motion(s) by Eventbrite to compel further jurisdictional discovery
11   responses from Defendants, unless otherwise ordered by the Court, the Parties may submit up to ten
12   pages of supplemental briefing in support of or opposition to the Taurus Defendants’ motion to dismiss
13   for lack of personal jurisdiction, improper venue, and forum non conveniens on or before October 9,
14   2020 (see Dkt. No. 38). In the event that Eventbrite files any motion(s) to compel further responses,
15   unless otherwise agreed in writing by the Parties or ordered by the Court, any supplemental briefing in
16   support of or opposition to the Taurus Defendants’ motion to dismiss shall be submitted on or before
17   30 days after the latter of (a) the Court’s Order resolving the last outstanding such motion, or (b) the
18   latest compliance date set by the Court for service by Defendants of supplemental responses; and
19          8.      Unless otherwise agreed in writing by the Parties, the Parties shall complete their

20   discovery conference under Fed. R. Civ. P. 26(f) on or before August 12, 2020.

21          9.      The Case Management Conference currently scheduled for September 24, 2020 shall be

22   continued to December 10, 2020 at 10:00 am to be held telephonic. All parties shall appear

23   telephonically and must contact Court Conference at (866) 582-6878 at least one week prior to the

24   Conference to arrange their participation. Joint Case Management Statement due December 3, 2020.

25          10.     In the event mediation is canceled, the Parties shall meet and confer regarding the

26   deadlines set forth above and shall submit a revised schedule to the Court within seven business days

27   of the cancellation of mediation.

28          Pursuant to Civ. L.R. 6-2(a), the Parties advise that there have been the following previous time

     modifications, whether by stipulation or Order of the Court: (1) a stipulation to extend Defendants’

     time to respond to Eventbrite’s First Amended Complaint; (2) a stipulation modifying the briefing and
              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 6 of 7




 1   hearing schedule applicable to Eventbrite’s motion for preliminary injunction and application for writ

 2   for attachment (see Dkt Nos. 21, 22); (3) a stipulation further modifying the briefing and hearing

 3   schedule applicable to Eventbrite’s motion for preliminary injunction and application for writ for

 4   attachment, and setting a briefing schedule for Defendants’ Motion (see Dkt. Nos. 31, 32); (4) the First

 5   Stipulation and Order to modify the case calendar pending mediation (see Dkt. Nos. 58, 59); (5) the

 6   Second Stipulation and Order to modify the case calendar pending mediation, which has now been

 7   rescheduled for July 28, 2020 as set forth above (see Dkt Nos. 64, 65); and (6) four continuances of the

 8   initial Case Management Conference (see Dkt. Nos. 46, 55, 60, 65).

 9            Pursuant to Civ. L.R. 6-2(a), the Parties advise that the above Stipulation, if entered, would

10   have only minor impact on the case calendar, by deferring the Case Management Conference and

11   resolution of the Taurus Defendants’ motion to dismiss for lack of personal jurisdiction, improper

12   venue, and forum non conveniens. No Case Management Conference has yet been held. No trial date

13   has been set.

14                                                           Respectfully submitted,

15                                                           SINGER CASHMAN LLP
16
     Dated: May 26, 2020                                       /s/ Adam S. Cashman
17                                                           Adam Cashman
                                                             Counsel for Plaintiff Eventbrite, Inc.
18
                                                             SQUIRE PATTON BOGGS (US) LLP
19

20   Dated: May 26, 2020                                        /s/ Mark C. Dosker
                                                             Mark C. Dosker
21                                                           Counsel for Defendants Fab Loranger, Taurus
                                                             Investments Group Inc., Taurus Site Services Inc.,
22                                                           and Taurus Projects Group Inc.
23
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
24

25         May 27, 2020
     Dated:____________________________                      ________________________________
26                                                           RICHARD SEEBORG
                                                             UNITED STATES DISTRICT JUDGE
27

28
                                                       -6-
        STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY

     010-9071-0785/2/AMERICAS
              Case 3:19-cv-04083-RS Document 69 Filed 05/27/20 Page 7 of 7




 1            Pursuant to Civ. L.R. 5-1(i)(3), I attest that I have obtained from each signatory their

 2   concurrence to file this document.

 3   Dated: May 26, 2020                                   ________________________________
 4                                                                    Doug Tilley

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -7-
        STIP. TO MODIFY JURDX BRIEFING DEADLINE AND CONTINUE CMC; STIP. FOR JURDX DISCOVERY

     010-9071-0785/2/AMERICAS
